Name: Commission Regulation (EC) No 3/1999 of 5 January 1999 fixing, for December 1998, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: accounting;  financial institutions and credit;  agricultural policy;  food technology;  beverages and sugar;  monetary economics
 Date Published: nan

 EN Official Journal of the European Communities 6. 1. 1999L 2/8 COMMISSION REGULATION (EC) No 3/1999 of 5 January 1999 fixing, for December 1998, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector (1), as last amended by Regula- tion (EC) No 1148/98 (2), Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (3), as last amended by Regulation (EC) No 59/97 (4), and in particular Article 1(3) thereof, Whereas Article 1(2) of Regulation (EEC) No 1713/93 provides that the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 is to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conver- sion rates applicable during the month of storage; whereas that specific rate must be fixed each month for the previous month; Whereas application of these provisions will lead to the fixing, for December 1998, of the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the various national currencies as indi- cated in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specific agricultural conversion rate to be used to convert the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 into each of the national currencies for December 1998 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 January 1999. It shall apply with effect from 1 December 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 177, 1. 7. 1981, p. 4. (2) OJ L 159, 3. 6. 1998, p. 38. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities6. 1. 1999 L 2/9 ANNEX to the Commission Regulation of 5 January 1999 fixing, for December 1998, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector Agricultural conversion rates ECU 1 = 40,9321 Belgian and Luxembourg francs 7,56225 Danish kroner 1,98391 German marks 338,319 Greek drachmas 168,336 Spanish pesetas 6,68769 French francs 0,796521 Irish pound 1 973,93 Italian lire 2,23593 Dutch guilders 13,9576 Austrian schillings 203,183 Portuguese escudos 6,02811 Finnish marks 9,35538 Swedish kroner 0,698159 Pound sterling